Title: To James Madison from James Simpson, 9 January 1808
From: Simpson, James
To: Madison, James



No. 135.
Sir
Tangier 9th. January 1808.

I have the highest satisfaction in laying before you, copy of a Letter received yesterday by way of Gibraltar, from Coll Lear, announcing an accommodation of the differences had arisen with the Regency of Algiers.  It is also satisfactory to learn, that the detention of Vessels, had not been carried to that extent, reported from Oran.
Sidy Muhammed Selawy has this day arrived here, to take up his Residence with us; he is entrusted with the very extensive Command of all the Country North of the Seboo River, which comprehends the former Governments of Larach, Tetuan and Tangier.  Hashash persisted in not discovering his money,  about Eighty thousand dollars were however found, in concealments in his House at Tetuan, and he has given Security to pay forty thousand more, against a certain day; in the mean time, he has been sent to Larach to remain in confinement; his Family accompany him, forbid to return to Tetuan or Tangier.
Thus, this Man having filled the measure of his ills, has met their reward.  The English have agreed to supply Mulley Soliman with such Naval Stores as he may have occasion for.  A very extensive and general assortment, of every Description from sail needles to Masts, have been demanded; the Magazines at Gibraltar not affording a sufficiency to be conveniently spared, it has been proposed to His Majesty to send his Ships there for an outfit; a measure if adopted, very likely to be productive of disgust to both parties.  The one will think, he has done enough, to satisfy the other is impossible.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson


10th January.  I have seen the Bashaw, and he has assured me of His Imperial Majesty Mulley Solimans strong desire, to maintain Peace and good Friendship, with the United States.  At same time he was pleased to renew his professions of that personal attention, I have for many years, even before my Residence in this Country, experienced at his hand.  It shall be my constant study to cherish a continuance of both.
  I have the honor to be Sir Your Most Obedient and Most Humble Servant


James Simpson

